UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
UNITED STATES OF AMERICA, 18 Cr. 420 (ALC)
ORDER
against USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
Jose Hernandez et al OCH
Defendants., DATE FILED: /- 20-20 _
x

 

ANDREW L. CARTER, JR., District Judge:

At the January 29, 2020 status conference, the parties requested an exclusion of time
pursuant to the Speedy Trial Act, 18 U.S.C. § 3161 until March 12, 2020 to allow the parties to
continue engaging in plea negotiations.

The Court finds that the interests of justice are served by such an exclusion to allow the

parties to continue engaging in plea negotiations and, that those interests outweigh the interests of
the defendants and the public in a speedy trial.

Accordingly, it is ORDERED: the time from January 29, 2020 through March 12, 2020 is
excluded in the interests of justice from all calculations under the Speedy Trial Act, pursuant to
18 U.S.C. § 3161(h)(7)(A).

SO ORDERED.
Dated: New York, New York

January 29, 2020 puibidee / C=g 2

ANDREW EL, CARTER, IR.
UNITED STATES DISTRICT JUDGE

 

 
